United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2612
                        ___________________________

                             United States of America,

                       lllllllllllllllllllll Plaintiff - Appellee,

                                           v.

                               Michael D. Holiway,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: February 7, 2013
                            Filed: February 14, 2013
                                 [Unpublished]
                                 ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      Michael Holiway appeals the within-Guidelines-range sentence the district
     1
court imposed after he pled guilty to being a felon in possession of a firearm, in


         1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.
violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). His counsel has moved to withdraw,
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentence is greater than necessary to meet the statutory goals of sentencing.

       Upon careful review, we find no basis for concluding that the district court
imposed a sentence that was greater than necessary to meet the statutory goals of
sentencing or otherwise abused its discretion in sentencing Holiway. See United
States v. Gall, 552 U.S. 38, 51 (2007) (discussing appellate court review of sentencing
decision under abuse-of-discretion standard; noting that appellate court may apply
presumption of reasonableness to within-Guidelines-range sentence); see also United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (describing ways in
which district court might be found to have committed abuse of discretion).

      Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no non-frivolous issues. Accordingly, we affirm the
judgment of the district court, and we grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-